ORDER
Robert Tatum, a Wisconsin inmate, sued the United States demanding redress for all descendants of persons brought from Africa as slaves before the Civil War. The district court dismissed the suit without prejudice at screening, see 28 U.S.C. § 1915A, and we affirm that decision.
Putting aside the obstacle of sovereign immunity, see, e.g., United States v. Bormes, — U.S. -, 133 S.Ct. 12, 16, 184 L.Ed.2d 317 (2012), Tatum lacks standing to sue for wrongs inflicted on third parties. Even if Tatum himself is a descendant of slaves (an allegation he never makes in his complaint), a plaintiff cannot pursue claims belonging to his ancestors whether or not the wrongs done to the ancestors have injured the plaintiff indirectly. In re African-American Slave Descendants Litig., 471 F.3d 754, 759-60, 762 (7th Cir.2006); Cato v. United States, 70 F.3d 1103, 1109-10 (9th Cir.1995); see also Alexander v. Oklahoma, 382 F.3d 1206, 1215-20 (10th Cir.2004) (explaining that claims brought by victims and their descendants for injuries incurred during a 1920s race riot were barred by statute of limitations).
*639In view of our decision in In re African-American Slave Descendants Litigation, this appeal is frivolous and counts as one of Tatum’s allotted strikes under the Prison Litigation Reform Act, See 28 U.S.C. § 1915(g). We caution Tatum that if he incurs three strikes he will be required to prepay all filing fees for future civil litigation unless he “is under imminent danger of serious physical injury.” Id.; see Kalinowski v. Bond, 358 F.3d 978, 979 (7th Cir.2004).
AFFIRMED.